Citation Nr: 0715247	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an upper 
body trauma, other than cervical spine disability, but to 
include seizures and headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1989 to 
January 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.


FINDING OF FACT

Other than cervical spine disability, for which service 
connection has been established, the preponderance of 
evidence fails to show that either seizures or headaches or 
other disability were the result of an in-service football 
injury.


CONCLUSION OF LAW

Criteria for service connection for residuals of upper body 
trauma, other than cervical spine disability, but to include 
seizures and headaches have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran was injured during a flag-football game while in 
service when he was struck from behind, and he asserts that 
he was knocked unconscious.  The veteran reports experiencing 
severe neck pain and throbbing headaches shortly thereafter; 
and he remembers being treated once, before being discharged 
from service a month later.  (The discharge was due to family 
problems.)  The veteran maintains his pain continued for 10 
years, and he developed a seizure disorder in 1999. He 
attributes this to his football injury in service.

Service medical records confirm that the veteran sought 
treatment for chest/neck pains following the football injury 
in November 1989, where he indicated that it hurt to pick up 
his head.  The medical officer noted that the veteran was hit 
from behind while playing football and had mildly hyper-
extended his neck and impacted the ground with his chest.  
The medical officer indicated that the veteran had minimal 
swelling over the upper sternum and had full range of neck 
motion.  The veteran was diagnosed with contusions.  However, 
there was no indication that the veteran was ever 
unconscious, or received a concussion.  Following this 
treatment record, there were no additional records of in-
service complaints about neck or head pain and there is no 
record of the veteran undergoing a separation physical.  The 
veteran was discharged in January 1990.  He has since been 
service connected for cervical spine degenerative joint 
disease.  

In 1999, treatment records show that the veteran began having 
treatment for seizures, and he was diagnosed with a seizure 
disorder that continues to the present day.  Several VA 
treatment records note that there might be a possible link 
between the veteran's seizures and his football injury (a 
January 2004 record noted that they maybe related; and an 
October 2004 record noted that they were possibly related).  
However, "may be" in the context of a medical opinion is 
the same as "may not be" and therefore cannot provide the 
requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  While these records suggest the possibility of a 
relationship between the veteran's in-service injury and his 
current headaches and seizures, the records are too 
speculative to make it as likely as not that the two are 
connected.

At a psychological examination in June 2002, a private 
psychologist, Dr. Rosenblatt, noted that the etiology of the 
veteran's seizures was unknown. 

The veteran underwent a VA examination in November 2003 in an 
effort to determine the etiology of his seizures and 
headaches.  The examiner reviewed the veteran's claims file, 
and noted that the veteran's first seizure occurred in 1999.  
The examiner diagnosed the veteran with a seizure disorder of 
the tonic-clonic variety and with tension type headaches; and 
opined that it was unlikely that either the headaches or the 
seizure disorder was related to the veteran's in-service 
injury.

While the veteran believes that his seizure condition is 
related to his in-service injury, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between his seizure condition and his in-
service injury.

The veteran is competent to report the onset of headaches in 
service, as he is capable of perceiving them with his five 
senses; however, the credibility of the veteran's statements 
must also be considered.  While the veteran maintains that 
his headaches began shortly after striking his head in 
service, and that they continued to the present day, the 
veteran's claims file is void of any treatment for headaches 
for roughly a ten year period following service.  
Furthermore, on at least one occasion, a doctor noted that 
the veteran was exaggerating his complaints.  Thus, while the 
veteran is competent, the medical evidence of record fails to 
make it as likely as not that his headaches are related to 
his time in service, particularly in light of the VA 
examiner's opinion that they were specifically not related. 

The veteran also submitted the opinion of a Dr. Gordon who 
provided a lengthy discussion about how post traumatic 
epilepsy could appear several years after a head injury.  Dr. 
Gordon noted that the veteran developed a seizure disorder 10 
years after sustaining a head injury with loss of 
consciousness during service.  She explained that epileptic, 
post traumatic seizures were a well-recognized consequence of 
head injuries, and could develop in a delayed fashion, 
showing up months or even years after an injury.  Dr. Gordon 
noted that generally the risk of seizures was related to the 
severity of the head injury, but she stressed that even mild 
to moderate head injuries could still result in seizures.  
Dr. Gordon concluded that it was as likely as not that the 
veteran's seizure disorder occurred as a result of the 
veteran's head injury/traumatic brain injury suffered during 
service.

While Dr. Gordon's opinion links the veteran's current 
seizure disorder to a head injury, the opinion is based 
largely on the veteran losing consciousness and suffering a 
traumatic brain injury in the in-service accident.  However, 
there is no documentary support for either of these 
conditions having occurred.  The treatment record from 
shortly after the accident fails to note either a concussion 
or brain trauma (or even a head injury).  The only injuries 
noted were a contusion where the veteran's chest, not head, 
struck the ground, and a hyper-extension of the neck.  
Additionally, there was no mention of a loss of consciousness 
in the medical records.  As such, the only evidence of loss 
of consciousness is the veteran's account of the incident, 
which, as was discussed above, is not credible as the veteran 
has been noted to exaggerate his medical symptoms in the 
past.  Thus, the probative value of this medical opinion is 
significantly lessened because it is based on an inaccurate 
factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); see also Miller v. Brown, 11 Vet. App. 345, 348 
(1998) (noting that a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record).  

As Dr. Gordon's opinion is based on considerations that are 
not supported by the medical evidence, it fails to support a 
grant of service connection.  Accordingly, the preponderance 
of evidence fails to make it as likely as not that either 
headaches or seizures are related to the veteran's in-service 
injury, and the criteria for service connection have 
therefore not been met.  As such, the veteran's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in September 2003.  By this, and by the statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.  
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated on 
several occasions, following the completion of notice.

VA and private treatment records have been obtained, as have 
service medical records and Social Security Administration 
records.  The veteran was also provided with a VA examination 
(the report of which has been associated with the claims 
file).  Additionally, the veteran was offered the opportunity 
to testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for residuals of upper body trauma, other 
than cervical spine disability, but to include seizures and 
headaches, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


